Appeal by the defendant from a judgment of the Supreme Court, Kings County (McShane, J.), rendered March 22, 1979, convicting him of manslaughter in the first degree and robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was arrested by the police based upon information received from a confidential informant. He contends that because the police did not prove the informant’s basis of knowledge and reliability, the arrest lacked probable cause. We disagree. The record before the hearing court shows that the informant had a basis for his knowledge which was corroborated as to the time of the incident and other details by an eyewitness’s account. Under these circumstances, the reliability of the informant was sufficiently established to provide the police with probable cause to arrest the defendant (see, People v Johnson, 66 NY2d 398, 402; People v Basnight, *658162 AD2d 456). Accordingly, the hearing court did not err when it declined to suppress testimony concerning the identifications of the defendant in a lineup and the defendant’s inculpatory statement made after his arrest.
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Eiber, J. P., Sullivan, Balletta and O’Brien, JJ., concur.